DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office action is in response to the preliminary amendment filed on 1/30/2020. Claims 1-36 are cancelled. Claims 37-54 are new and pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khakimyanov et al. (US 2019/0004876 A1, hereinafter Khakimyanov).
Regarding claim 51, Khakimyanov teaches an apparatus, [Figure 1, client side process, Par.[0029] among others] comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
send a hypertext transfer protocol request for at least one asynchronous notification to be sent by a server to the apparatus, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, [Figure 5A shows server receiving a request for a websocket connection (proposed transport method) from a client to receive notification; see Abstract and associated paragraphs; Also in Par. [0032]: Accordingly, the web notification management platform 110 can manage the transmission of web notifications using either the websocket connection or the long poll subscription, whichever may be required under the conditions encountered during creation of the notification channel];
determine whether a first transport method selected by the server from the at least one proposed transport method is successfully established, [Figure 5A and websocket connection accepted at 520, 522, and 524; see Abstract and associated paragraphs]; and
when the determination is that the first transport method is not established successfully, send another hypertext transfer protocol request to the server, the other hypertext transfer protocol request including at least one other proposed transport method, [Figure 5A and websocket connection not accepted at 526, in Figure 5B client sends a long poll (other proposed transport method) request and established at 530; see Abstract and associated paragraphs].
Regarding claim 52, Khakimyanov teaches an apparatus, [Figure 1, server side process, called application integration 114 in Par.[0029] among others] comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
receive a hypertext transfer protocol request for the apparatus to send at least one asynchronous notification, the hypertext transfer protocol request including at least one proposed transport method for carrying the at least one asynchronous notification, [Figure 5A, 518 websocket (proposed transport method) connection request is received; see Abstract and associated paragraphs; Also in Par. [0032]: Accordingly, the web notification management platform 110 can manage the transmission of web notifications using either the websocket connection or the long poll subscription, whichever may be required under the conditions encountered during creation of the notification channel];
send an indication of whether a first transport method selected by the apparatus from the at least one proposed transport method is accepted for establishment, [Figure 5A, 520, 522, 524 where notification channel state is set to “websocket” after connection request is accepted; see Abstract and associated paragraphs]; 
send a message to probe establishment of the first transport method, [Figure 5B, 526 message to indicate that websocket request was not accepted], and receive another hypertext transfer protocol request including at least one other proposed transport method, when the first transport is not accepted for establishment and/or not successfully established, [Figure 5A and websocket connection not accepted at 526 (message or other communication fails), in Figure 5B client sends a long poll (other proposed transport method) request and established at 530; see Abstract and associated paragraphs].
Method claim 37 corresponds claim 51 and is rejected as above (client side process).
Method claim 45 corresponds claim 52 and is rejected as above (server side process).
Non-transitory CRM claim 53 corresponds claim 51 and is rejected as above (client side process).
Non-transitory CRM claim 54 corresponds claim 52 and is rejected as above (server side process).
Regarding claim 38, Khakimyanov teaches the method of claim 37, wherein the hypertext transfer protocol request includes a callback uniform resource identifier at the client to enable a reverse hypertext transport protocol call back to the client, and/or wherein the hypertext transfer protocol request includes a request for the server to probe, via a test notification message, whether the first transport method is successfully established, [claim is interpreted as two  alternatives based on the and/or construction; See Figure 4, 408, 410 where the client send a request to the server to accept a websocket connection and corresponding to that in Figure 5A, 518 the server checks if a websocket request is received and accepted via “(e.g., whether the web notification management platform 110 supports the websocket connection, whether an error occurred during or prior to acceptance of the websocket connection, etc.)” as described in Par.[0070] and if there is an error the connection not successfully established].
Regarding claim 39, Khakimyanov teaches the method of claim 37, wherein the at least one proposed transport method comprises a reverse hypertext transfer protocol, a websocket, and/or long polling, [Figures 5A and 5B as noted in claims 51/52 and in Par. [0032]: “Accordingly, the web notification management platform 110 can manage the transmission of web notifications using either the websocket connection or the long poll subscription, whichever may be required under the conditions encountered during creation of the notification channel”].
Regarding claim 40, Khakimyanov teaches the method of claim 37, wherein the first transport method is determined to be successfully established based on at least a message received from the server before a timeout, a test notification received from the server before the timeout, a ping received from the server before the timeout, and/or a reply to a ping sent by the client received from the server before the timeout, [claim is interpreted as three alternatives based on the and/or construction; Figure 4 which shows the process on the client shows websocket (first transport method) is accepted and established when the notification is received in 412, 414, and 416]. 
Regarding claim 41, Khakimyanov teaches the method of claim 37, wherein the first transport method selected by the server is received by the client in a reply to the hypertext transfer protocol request and is indicated by an explicit parameter, wherein the reply includes a websocket uniform resource identifier, and/or wherein the reply includes a hypertext transfer protocol uniform resource identifier for use with long polling, [claim is interpreted as three alternatives based on the and/or construction; also the term ‘explicit parameter’ is interpreted as some identifier that identifies the channel being set up; in Figure 5A, the server sends a notification channel identifier to the browser which the client browser includes in the request while making the websocket connection request].
Regarding claim 42, Khakimyanov teaches the method of claim 37, wherein the at least one proposed transport method is indicated in the hypertext transfer protocol request by the explicit parameter and/or the hypertext transfer protocol request including a callback uniform resource identifier, [claim is interpreted as two alternatives based on the and/or construction; in Figure 5A, the server sends a notification channel identifier to the browser which the client browser includes in the request while making the websocket connection request; See also Par.[0054]-[0055]]. 
Regarding claim 43, Khakimyanov teaches the method of claim 37, further comprising:
receiving, by the client, the at least one asynchronous notification carried via the first transport method, when the determination is that the first transport method is established successfully, [Figure 4, 414 and 416 notification received via a websocket connection].
Regarding claim 44, Khakimyanov teaches the method of claim 37, wherein the first transport method comprises the reverse hypertext transfer protocol, wherein the at least one other proposed transport method comprises the websocket, wherein the long polling represents a default transport method when the first transport method and the at least one other proposed transport method are not successfully established, and/or wherein the client and the server use the hypertext transfer protocol for transport of other types of data, [claim is interpreted as two alternatives based on the and/or construction where the first alternative appears to recite the first alternative as when the first (Reverse HTTP) and second (Websocket) are unsuccessful, default (long polling) is used and the second alternative is where the client and server use HTTP for transport of other types of data; claim language is ambiguous and vague in that “other types of data than what” is not defined; both client and server in Khakimyanov use HTTP to transport data]. 
Method claim 46 is a corresponding claim to claim 38 and is rejected as above.
Method claim 47 is a corresponding claim to claim 41 and is rejected as above.
Method claim 48 is a corresponding claim to claim 42 and is rejected as above.
Method claim 49 is a corresponding claim to claim 43 and is rejected as above.
Method claim 50 is a corresponding claim to claim 44 and is rejected as above.
Conclusion
Ding reference from ISR/IDS filed on 1/30/2020, US 2016/0150027 A1 is relevant to independent claims and dependent claims that recite “callback URI” feature and long polling; 
Cohen reference (US 2010/0281108 A1) discloses using Reverse HTTP for notification purposes in Par.[0221]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441